DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/20/2021, with respect to the 35 USC 103 Rejections based on Riviello (US Publication 2012/0241378) and Riviello_2 (US Publication 2017/0212087) have been fully considered and are persuasive.  The rejection of claims 10-12 has been withdrawn. Because the limitations of the now cancelled claim 10 has been incorporated into claim 1, claim 1 and its dependent claims are now allowed.

Allowable Subject Matter
Claims 1-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art fails to anticipate or make obvious of the claimed invention.  Specifically, the prior art fails to teach, inter alia, the method of “flowing the liquid solution from the detector to the second chamber; flowing the liquid solution through the ion exchange packing and out of the second chamber to a cathode chamber, and then to an anode chamber”.  The closest prior art, Riviello (US Publication 2012/0241378) teaches the structure used in the method such as the first chamber, the second chamber, the cathode chamber, and anode chamber, etc…  However, Riviello fails to teach the usage of the chambers according to the claimed invention in terms of the flow of the liquid solution to the second chamber from the detector.  In addition, Riviello teaches in [0031] that “the solution [in the second chamber] is static or non-flowing during .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853